Dear Mr. Granger:
In response to your opinion request under letter dated September 27, 1994, please note that the law prohibits an individual from serving as a member of the Board of Commissioners of the Consolidated Gravity District No. 1 of Vermilion Parish, while serving as foreman or supervisor over the drainage crew. LSA-R.S.42:64 provides, in pertinent part:
§ 64. Incompatible offices
       A. In addition to the prohibitions otherwise provided in this part,  no other offices or employments shall be held by the same person in combination if any of the following conditions are found pertinent
and prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers:
* * * * *
       (1) The incumbent of one of the offices, whether or not in conjunction with fellow officers, or employment has the power to appoint or remove the incumbent of the other . . .
* * * * *
      (4) The incumbent of one office, whether or not in conjunction with fellow officers, or employment is required by law to execute orders and follow directions given by the incumbent of the other office or employment.
       (5) One office, whether or not in conjunction with fellow officers, or employment is charged with auditing the accounts of or approving the budget of the other position. (Emphasis added).
The provisions prohibit the incumbent of one office from holding a separate office where one officer has the power to appoint or remove the incumbent of the other, or one officer is required by law to execute orders and follow directions given by the incumbent of the other office, or one officer is charged with approving the budget of the other office.
Our opinion is that these provisions are applicable to your situation, and accordingly, you may not serve in both positions simultaneously.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Stephen Granger Foreman Consolidated Gravity Drainage District No. 1 702 W. Oak Street Erath, LA 70533
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL